Citation Nr: 9931468	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-13 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
September 1989.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Board's review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) at the time the rating 
decision on appeal was considered and during the pendency of 
this appeal.  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board concurs with the RO's 
determination and finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Degenerative disc disease of the lumbar spine is manifested 
by no more than severe disability with intermittent relief.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine is no more than 
40 percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1997 rating decision, the RO confirmed and 
continued the 40 percent evaluation currently assigned for 
degenerative disc disease of the lumbar spine.  The veteran 
appealed this determination.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on his contentions that his 
back pain has increased in severity.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Treatment records were obtained from the VA Medical 
Center and VA examinations were conducted in December 1997, 
November 1998, and March 1999.  The appellant provided 
testimony before the RO in October 1998.  Furthermore, there 
is no indication from the appellant or his representative 
that there is outstanding evidence which would be relevant to 
this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for residuals of a lumbar spine injury was 
granted in June 1994.  A 20 percent evaluation was assigned 
under Diagnostic Code 5295 for lumbosacral strain.  In a 
September 1996 rating decision, the RO increased the 
evaluation to 40 percent and reclassified the disability 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
In October 1997, the 40 percent evaluation was confirmed and 
continued and the veteran appealed this determination.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

The Board has considered the application of 38 C.F.R. § 4.40 
and 4.45 when rating this disability.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996).  In 
assessing the functional loss, if any, of a musculoskeletal 
disability, inquiry must be directed towards findings of less 
movement that normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; and painful 
movement.

The appellant testified before the RO in October 1998.  The 
appellant testified that his back symptoms had been getting 
worse for a long time.  Every year anything was harder to do.  
He had just completed a 2-week back program.  He had to be 
lodged there because his back problems prevented him from 
traveling back and forth in the car.  He could not drive 30 
miles without exacerbating symptoms.  He could remain in one 
position for 30 minutes.  He could walk about 1/2-mile.  He 
fell 5 or 6 times in the last month.  Sometimes it took him 
2-hours to get up and then he was confined to the bed for a 
period of time.  He had constant pain in his back, some days 
were worse than others.  It started in the small of his back.  
Some of it went around his hips and into his feet.  It was 
sometimes a burning, numbing pain and sometimes it felt like 
he has been stuck with a knife.  Any kind of bending movement 
aggravated the pain.  He sometimes dragged his foot and could 
not lift it up without making his back pain worse.  He wore a 
TENS unit especially in the wintertime.  He had been given 
exercises to strengthen his abdominal muscles.  Four or five 
times a week the pain woke him up. 

The appellant is evaluated under Diagnostic Code 5293 for 
Intervertebral Disc Syndrome.  This Diagnostic Code provides 
that for pronounced syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, a 60 percent rating is 
warranted.  For severe syndrome with recurring attacks, with 
intermittent relief, a 40 percent rating is warranted.  For 
moderate syndrome with recurring attacks, a 20 percent rating 
is warranted.  For mild syndrome, a 10 percent rating is 
warranted.  Postoperative and cured, a 0 percent rating is 
warranted.

The Board has considered whether any other Diagnostic Codes 
pertaining to the lumbar spine would afford the appellant a 
higher evaluation.  Lacking evidence of ankylosis or 
vertebral fracture, no other Diagnostic Code is applicable.

The medical evidence reflects complaints of chronic low back 
pain, with occasional complaints of radiating pain.  In May 
1996, his back range of motion was normal.  In July 1996, he 
reported an increase in falls with numbness in his back and 
weakness in his legs.  He reported that it was nearly 
impossible for him to perform his activities of daily living.  
He reported bowel and bladder symptoms involving urgency with 
accidents if could not relieve himself immediately.  On 
examination there was mild flattening of the lumbar curve.  
Palpation of the upper back was without tenderness.  Trigger 
points were identified.  There was significant tenderness 
with palpation of the left sacroiliac joint.  Back range of 
motion was decreased for forward flexion, extension, and left 
lateral bending with discomfort and guarding of the left 
lower back.  There was a positive straight leg raising test 
at 45 degrees on the left with pain down the left leg to the 
foot.  There was significant pain to the left sacroiliac 
joint with extension and rotation of the left hip.  There 
were mild complaints of pain on the right.  Deep tendon 
reflexes were 2/5 symmetrically.  His toes were downward on 
plantar reflex testing and Hoffman's sign was negative 
bilaterally.  Sensation to sharp and dull was intact.  Manual 
muscle testing of both upper extremities was 5/5, right lower 
extremity 5/5, left lower extremity 5/5 except for hip 
flexion secondary to giving way from complaints of pain.  
Myofascial pain and sacroiliac joint dysfunction was 
diagnosed.

In August 1996 he reported pain and burning with testing of 
his sacroiliac joints.  Lower extremity reflexes were 2+ and 
symmetrical.  There was a positive Thomas and Fabry's test.  
Tenderness to palpation was reported over the spinous 
processes of the low lumbar area and sacroiliac joints.  On 
physical therapy evaluation in September 1996, his forward 
bend went to the right.  He had abdominal strength as 
demonstrated by doing crunches and one-leg straight leg 
raising.  His back was unstable and getting worse.  The 
appellant needed to continue to lose weight and do his 
exercises.

October 1996 records noted and antalgic gait with short 
stride length and decreased heel strike.  His back was 
symmetrical.  There was tenderness to palpation over the left 
sacroiliac joint and central sacral area.  There was a 
positive straight leg raising on the left, not on the right.  
Sensation was grossly intact.  Deep tendon reflexes were 
decreased.

In November 1996 the appellant complained of urinary urgency, 
dribbling and hesitancy.  Probable neurogenic bladder 
secondary to the back was indicated.  Physical examination in 
January 1997 entitled "resident" revealed decreased 
sensation in the left foot and lower leg.  Motor function 
examination revealed hip flexion 4+/5 on the left secondary 
to pain.  Left knee flexion and extension was 5/5.  Right hip 
flexion was 4+/5 with the rest 5/5 on the right lower 
extremity.  Sacroiliac provocation was positive.  Trigger 
points were identified.  Cauda equina syndrome was to be 
considered.  X-rays taken in January 1997 revealed L5 
spondylolysis with 1st degree spondylolisthesis.  A January 
1997 note entitled "neurosurgery" noted the appellant's 
complaint that he had a constant ache at all times with good 
days and bad days.  His reflexes were intact in the upper and 
lower extremities and his motor strength was 5/5 in the lower 
extremities.  Sitting straight leg raising was negative 
bilaterally to full extension and lying straight leg raising 
produced low back pain at about 60 degrees.  

An evaluation in May 1997 noted an antalgic gait.  There was 
no foot drop, no scoliosis, and no leg length discrepancy.  
There was tenderness to palpation over both sacroiliac 
joints.  There was negative sitting straight leg raising 
bilaterally and positive lying straight leg raising to 45 
degrees bilaterally.  There was pain with hip and knee 
maneuvers and piriformis tenderness.  The examiner wrote that 
the complaints of pain seemed out of proportion to the 
physical examination; for example light palpation caused 
increased pain.  Deep tendon reflexes were symmetrical; 
Babinski and Romberg were negative.  Muscle strength was 5/5 
throughout and sensation was intact throughout.  Low back 
pain with Grade I spondylolisthesis was diagnosed.

A VA examination was conducted in December 1997.  The 
appellant complained of pain in the central buttock that 
radiated around the lateral thigh into the frontal aspect of 
the left groin.  He complained of numbness in his feet and 
legs and some hand pain.  He reported falling because he 
loses feeling in his left lower extremity that causes it to 
give way.  On physical examination the examiner reported that 
the appellant disrobed slowly and had difficulty reaching his 
socks and shoes.  He had a tendency to suppress the use of 
his right upper extremity.  He had a great deal of fat 
distribution around the waist and was capable of 35 degrees 
forward bending and 35 degrees side bending.  He was not 
capable of extension.  The extremes of motion caused pain 
around the lumbar area.  Leverage tests in the sitting 
position were negative.  Sitting knee and ankle reflexes were 
3-4+ with multiple stimulation.  Straight leg raising was 
possible to 60 degrees and accomplished during the sensory 
examination.  The appellant did not complain of pain.  
Lasegue's maneuver and the heel-to-knee tests were negative 
for back pain.  The provocation test was negative.  He showed 
no muscle weakness during heel or toe walking and his efforts 
to maintain a limping gait during these tests was unusual.  
There were no sensory defects in the lower extremities or 
saddle area.  Mechanical back pain superimposed on structural 
variations in the lower lumbar area was diagnosed.

In February 1998 his sensory examination was grossly intact 
and his motor strength was 5/5 in both lower extremities.  
Trigger points were identified in the lumbar area.

The appellant attended a back program in September 1998.  The 
initial note recorded flexion to 70 degrees, bilateral side 
bending to 30 degrees and no testing of extension due to 
complaints of pain.  

X-rays of the lumbar spine taken in October 1998 revealed L5 
spondylolysis with considerable exaggeration of the 
lumbosacral curvature and widening of the Ferguson angle.

A VA neurological examination was conducted in November 1998.  
The appellant reiterated his complaints of chronic pain, 
urinary urgency and dribbling.  He ambulated with a cane and 
stooped posture.  Examination of the lumbosacral spine did 
not reveal any muscle spasm or tenderness to palpation.  
There was full range of motion of the lumbosacral spine with 
flexion to 75 degrees, extension to 10 degrees, and lateral 
flexion to 30 degrees.  Straight leg raising was negative 
bilaterally.  Strength and muscle tone of all major muscle 
groups in both lower extremities was within normal limits.  
He was able to stand on his heels and stand on his toes and 
do one half of a deep knee bend.  No atrophy or 
fasciculations were noted.  Pain and touch sensation were 
intact in all major dermatomes in the lower extremities.  In 
addition, perineal sensation was intact as tested by 
pinprick.  Proprioception was intact in both lower 
extremities.  Reflexes showed the patellar and Achilles 
tendon jerks were 2+ and symmetrical.  Cremasteric reflexes 
were intact bilaterally.  Anal wink was intact bilaterally.  
Plantar response was flexor bilaterally.  The impression was 
of chronic low back pain that appeared to be musculoskeletal 
with a full range of motion of the lumbosacral spine and no 
evidence of neurological deficit.  

A January 1999 magnetic resonance imaging report revealed a 
small annular tear at L3-4, bulging discs at L3-4, L4-5, L5-
S1 with resultant mild narrowing of the interior neural 
foramina.

A VA examination was conducted in March 1999.  The appellant 
complained of increased pain and was using a wheelchair 
intermittently and crutches to ambulate.  He was taking 
methadone on a daily basis for the pain.  Examination of the 
lumbosacral spine did not reveal any significant muscle spasm 
or tenderness to palpation.  There was full range of motion 
of the lumbosacral spine with flexion to 75 degrees, 
extension to 10 degrees, and lateral flexion to 30 degrees.  
Straight leg raising was negative bilaterally.  There was 
normal strength and muscle tone of all major muscle groups in 
both lower extremities.  There was no atrophy or 
fasciculations.  He had very good muscle bulk in the lower 
extremities.  Pain and touch sensation was intact in all 
major dermatomes in the lower extremity and perineal 
sensation was intact when tested by pinprick.  Anal wink was 
intact bilaterally.  Plantar response was intact bilaterally.  
The examiner concluded that the chronic low back pain 
appeared to be musculoskeletal with full range of motion of 
the lumbosacral spine and no evidence of neurological 
deficit.  There was no evidence of any pathology involving 
the appellant's back that would result in bowel or bladder 
incontinence.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There is a discrepancy in the evidence presented to the Board 
in support of this claim.  According to the appellant, his 
disability warrants a higher evaluation.  The appellant has 
testified that his pain is constant, with some days better 
than others.  He has taken to using a wheelchair and Canadian 
crutches to ambulate.  He is taking methadone daily for pain.  
He has complained of bladder and bowel symptomatology.  He 
cannot sit, drive or walk for any appreciable length of time 
without severely aggravating his disability and taking to 
bed.

However, on balance, the Board is faced with a very large 
body of medical evidence.  The Board acknowledges that 
abnormal medical findings have been reported during this 
appeal period.  Trigger points have been identified, however 
on examination in November 1998 and March 1999 there was no 
muscle spasm.  Reflexes and sensory examination have been 
reduced on some examinations.  However, examinations in 
August 1996, November 1996, May 1997, December 1997, February 
1998, November 1998 and March 1999 found no sensory or reflex 
abnormalities.  Muscle strength has been almost entirely 
intact.  The examiner in May 1997 remarked that the 
complaints were out of proportion to the physical 
examination.  The appellant has complained of bladder and 
bowel incontinence and a probable neurogenic bladder was once 
indicated, but the examiner in March 1999 made no 
neurological findings that would result in bladder or bowel 
incontinence.  

The Board finds that the preponderance of the evidence is 
against a higher evaluation.  The Board places more probative 
weight on the findings on examination by multiple, different, 
competent medical examiners versus the appellant's complaints 
and testimony.  The appellant is competent to state that his 
condition is worse or to describe his symptoms.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The appellant is receiving a 40 percent evaluation for this 
disability.  This evaluation contemplates a severe disability 
with recurring attacks. 

The Board is required to view all of the evidence during the 
appeal period.  The Board has considered the appellant's 
testimony that he is in constant pain, however the objective 
findings on multiple examinations were not always the same.  
On more than on examination there was no muscle spasm and no 
neurologic or sensory deficit.  Therefore, the objective 
medical findings demonstrate intermittent relief from the 
characteristic symptomatology of degenerative disc disease.  
This outweighs the appellant's testimony of little to no 
relief.  Even the appellant has testified that he has good 
days and bad days.  The Board is further persuaded by the 
examiner's comments that the complaints were out of 
proportion to the findings on examination or that the 
complaints were not supported by the objective evidence.

In order to warrant an increased evaluation, the disorder 
must approximate a functional impairment equivalent to a 
pronounced syndrome.  Range of motion in the lumbar spine was 
reduced in December 1997, but full in November 1998 and March 
1999.  The appellant has reported weakened movement, 
fatigability from pain, incoordination and painful movement.  
However weakness was not always identified on objective 
examination, more often than not he was said to have normal 
muscle strength.  There is no evidence of more motion than 
normal.  The Board has considered the appellant's altered 
gait and reliance on canes and wheelchair, however when 
examined he often exhibited normal heel and toe walking, and 
one examiner remarked that his efforts to maintain a limping 
gait during these tests was unusual.  Therefore, the Board 
finds little evidence that his symptoms of incoordination or 
weakened movement or any other factor approximate a 60 
percent evaluation.  

Painful movement has been consistently reported, however a 40 
percent evaluation contemplates painful movement.  See 
38 C.F.R. § 4.59 (1999).  In fact, it must be recognized that 
the 40 percent evaluation is the maximum assignable for 
limitation of motion of the lumbar spine.  This is based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to any of the factors 
addressed in DeLuca.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition, the 40 percent evaluation is consistent 
with favorable ankylosis of the lumbar spine.  In order to 
warrant a 60 percent evaluation, there must be the actual or 
functional equivalent of a pronounced disc syndrome, with 
little intermittent relief.  The rating schedule elaborates 
on some of the findings contemplated by a pronounced 
syndrome; persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  The evidence establishes that despite the veteran's 
complaints, he does have relief.  Although there are 
complaints of constant pain, his neurologic status has either 
been remarkably normal or resulted in minimal findings.  
Clearly there has been no competent evidence of symptoms 
compatible with sciatic neuropathy or absent ankle jerks.  
Spasm has often been absent.  We are very impressed with 
notations that his complaints are out of proportion to 
findings.  In sum, assuming that DeLuca is applicable to Code 
5293 above a 40 percent evaluation, there is neither the 
actual nor functional equivalent of a pronounced disc 
syndrome.  Lastly, since some of the manifestations of Code 
5293 overlap Code 5292, to separately rate would violate the 
rule against pyramiding.  38 C.F.R. § 4.14 (1999).  
VAOPGCPREC 36-97 (1997).  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for degenerative disc disease of the 
lumbar spine is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

